DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	None of the pending claim language is interpreted as invoking 35 USC 112(f).  In the context of the pending application, the terms “element” and “member” are considered to be structural and not generic placeholders.  For more information, see MPEP § 2181 and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
	The claims are objected to regarding the following informalities:
		In line 1 of claim 1, “Closed loop” should be --A closed loop--
		In line 1 of claims 2-13, “Closed loop” should be --The closed loop--
	In the last 21 lines of claim 1, the language should be revised to include line 		indentations in accordance with 37 CFR 1.75(i).  
	In line 5 of claim 12, “acts as inlet aperture” should be --acts as the inlet 			aperture--
	In line 1 of claim 14, “Kit of components” should be --A kit of 				components--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In line 3 of claim 1, the language “in correspondence with an access aperture thereof,” lends ambiguity to the claim scope in that it is unclear whether the term “thereof” is referring to the receiver, the container, or the valve device.  
Lines 6-7 of claim 1 are unclear due to a lack of punctuation, in that it is unclear whether the phrase “configured to be inserted into the container” is referring to the bottom, the base, or the inlet aperture.  
In line 2 of claim 2, the language “cui said one or more” is unclear, and appears to be a typographical error.
In claims 2, 5, and 8, the term “stably” is a term of degree which renders the claim unclear.  The specification does not provide a standard for determining how to assess whether a structure is stable, and one skilled in the art could not ascertain the claim scope based on the current record.  Clarification is required.  See MPEP 2173.05(b).  
The last four lines of claim 4, the language is unclear in that it appears to be contradictory to claim 3 and/or inconsistent with the disclosure.  Claim 3 defines that the container is not in communication with the vent apertures (325) when the cap (300) is detached, whereas claim 4 appears to define the opposite.  Additionally, in the context of the present disclosure in which the apertures (325) are part of the cap (300), it is not clear how the container (400) can be in communication with the apertures (325) if the cap is removed (see e.g. figure 2 and paragraph 0076 which shows that the cap 320 with apertures 325 is part of the dispenser cap 300).  See MPEP 2173.03 (“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure … may make an otherwise definite claim take on an unreasonable degree of uncertainty.”)
In lines 1-2 of claim 7, the language “according to claim 6, when depending on claim 3, wherein” is unclear.  The claim appears to be defining a conditional dependency, and the meaning of the term “when” relative to a dependency is unclear.  
	In line 2 of claim 14, the language “according to , comprising:” is unclear.  It is unclear whether claim 14 is a dependent claim or an independent claim.
	In line 3 of claim 14, the phrase “the receiver” is an antecedent basis error, and it is unclear whether claim 14 requires a receiver.
	The above is not represented as an exhaustive list of unclear language, and the entirety of the claims should be reviewed.  
	 



Prior Art
	The prior art of record does not support a rejection of the pending claims as best understood.  The attached PTO-892 includes references which are relevant to this application, including:
	Hayworth (US 9,776,778) discloses a dispensing cap with a cup-shaped base (18) having a longitudinal tunnel (cavity holding valve 30) and an occlusion element (30);
	Huford (US 4,832,237) discloses a dispensing cap with a cup-shaped base (52), a movable sealing dome (94), and longitudinal tunnels (at bottom of 52);
	Laible (US 2010/0213220) discloses a dispensing cap with a cup-shaped base (10), a spring support (18), and an umbrella valve (138).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799